Citation Nr: 1144492	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Historically, the Veteran did not appeal a May 1995 rating decision, of which he was notified by RO letter in June 1995, denying service connection for a bipolar disorder and for alcohol and cocaine dependence.  A December 1995 rating decision granted entitlement to VA pension benefits; although a May 1996 rating decision denied entitlement to special monthly pension.  

The Veteran was notified by RO letter in April 1997 of a rating decision that month which denied reopening of a claim for service connection for a bipolar disorder and also denied service connection for PTSD.  

The Veteran applied to reopen his claim for service connection for an acquired psychiatric disorder in April 2009.  

In February 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After receipt of the April 2009 application to reopen the claim, the RO sent the Veteran a letter in May 2009 to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2010).  In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the May 2009 RO letter the Veteran was informed that service connection was previously denied for a bipolar disorder and he was notified of this in June 1995.  However, the holding in Kent, Id., requires that the Veteran be notified of the most recent denial and the basis thereof.  Here, the most recent denial was the April 1997 denial of reopening of the claim for service connection for a bipolar disorder, and that rating decision also denied service connection for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In an effort to correct this, the RO sent the Veteran a letter in August 2010 informing him that service connection was previously denied for a "bipolar disorder (claimed as manic depression of any mental disorder)" and he was notified of this by RO letter of July 30, 2009.  However, this is incorrect.  The July 2009 rating decision is the adjudication which is appealed in this case.  The most recent denial was the denial of reopening of a claim for service connection for an acquired psychiatric disorder in April 1997, which also denied service connection for PTSD.  

Because of the potential confusion as to the information provided the Veteran, additional notice should be provided to him clarifying the above sequence of events.

Also, there is evidence on file that in the past the Veteran applied for Social Security Administration (SSA) disability benefits.  However, neither the outcome of that application nor the records pertaining thereto are on file.  Further, it does not appear that any attempt has been made to obtain those records.  VA as a duty to obtain "potentially relevant" records in the custody of SSA.  Talley v. Brown, 6 Vet. App. 72, 74 (1993) and Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991). 

Information contained in a discharge summary of the Veteran's VA hospitalization in September and October 1994 indicates that he had at least two other psychiatric admissions in Philadelphia for depression and had also been seen "at the Coatesville SATU in 1984."  However, no such records are on file and it does appear the any attempt has been made to obtain those records.  

Similarly, information on file indicates that records of pertaining to his VA hospitalizations from November 1994 to January 1995; from January to March 1996; and from October to November 1996 are not on file.  

A report of a private mental status evaluation, apparently in conjunction with a claim for SSA disability benefits, reflects that the Veteran had a history of his first psychiatric hospitalization in 1975 and he estimated that he had been hospitalized (apparently for psychiatric purposes) a total of seven times.  

Also, records of the Veteran's VA hospitalization from the 24th to the 29th of March 2009 indicate that he had been hospitalized on several occasions in the past few months because of thoughts of cutting his throat.  However, these records are also not on file.  

The most recent VA outpatient treatment (VAOPT) records on file do not post-date April 3, 2009.  Since much of the VAOPT currently on file pertain to treatment for psychiatric disability, the records since April 3, 2009, should be obtained.

Lastly, although service connection for PTSD was previously denied, there is nothing in the record specifying what the Veteran claims as an inservice stressor or stressors.  Thus, he should be contacted and requested to provide as much clarifying and detailed information as possible as to his alleged stressor(s).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA compliant notice which informs him of the last rating decision which denied his claim and the reasons for the denial, together with what evidence is now needed to both reopen the claim and to substantiate the claim on the merits. 

2.  Contact the SSA and obtain all records from that agency concerning the Veteran's application for disability benefits, including a copy of any decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record.  

3.  Contact the Veteran and request that he provide as much clarifying information as possible concerning all periods of psychiatric hospitalization since his discharge from military service in August 1972.  

The RO should request that the Veteran provide the appropriate release or authorization for release forms to obtain records of all non-VA periods of postservice hospitalization(s) for psychiatric purposes.  

Also request that he provide as much clarifying and detailed information as possible as to his alleged inservice stressor(s) which he feels gave rise to PTSD.  All pertinent leads should be followed up with respect to possible verification of any putative stressor(s).  

4.  The RO should obtain records of all periods of VA hospitalization for psychiatric purposes at the VA Medical Center in Philadelphia, Pennsylvania, prior to his hospital admission in September 1994.  

The RO should obtain records of the Veteran's participation in the Coatesville SATU in 1984.  

Also, the RO should contact the Veteran and request that he provide clarifying information as to his periods of VA hospitalization in the several months preceding his VA hospitalization in March 2009.  The RO should then take the appropriate steps to obtain those records. 

5.  The RO should obtain the Veteran's VAOPT records since April 3, 2009, if any.  If obtained, these should be associated with the claim file.  

6.  After completion of the above development, the Veteran's application to reopen should be readjudicated.  If the application to reopen remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

